DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
 As to claim 1, Park (US 2020/0083938 A1) discloses a method involving a hybrid MIMO communications system including an active phased array antenna system for establishing communication with a terminal located within a spatial domain covered by the hybrid MIMO communications system, said active phased array antenna system including L ports and an array of M antenna elements, where M and L are integers and L<M, (Park, [0004]), said method comprising:
defining a plurality of sub-domains within the spatial domain, wherein the plurality of sub-domains collectively constitutes the spatial domain and each sub-domain of the plurality of sub-domains corresponds to a beam coverage having a maximum angular spread that is determined by L when MIMO digital precoding beam steering is employed without also actively employing analog beam steering within that sub-domain (Park, Fig. 11-13 [0259-0265]);
for each sub-domain of the plurality of sub-domains, defining a corresponding set of analog phase weights to be applied by the phased array antenna system for directing beams towards that sub-domain (Park, [0263-0264]);
selecting each sub-domain among the plurality of sub-domains and for each selected sub-domain (Park, [0309]):
(a) in the phased array antenna system, applying the set of analog phase weights for that selected sub-domain (Park, [0263]);
(b) while the set of analog phase weights for that selected sub-domain is being applied, performing throughout the selected sub-domain channel sounding with the terminal (Park, [0263-0264, 0312]); and
(c) receiving feedback from the terminal for that selected sub-domain, said feedback for that selected sub-domain including a precoding matrix indicator for that selected sub-domain (Park, [0312]); and
after selecting all sub-domains of the of plurality of sub-domains and from the feedback received from the terminal, identifying among the plurality of sub-domains, a best sub-domain and from the feedback for that identified best sub-domain identifying a best precoding matrix indicator that in combination with the best sub-domain provides a best communication channel for the terminal (Park, [0357]).
Seol (US 9,362,994 B2) discloses in succession, selecting each sub-domain among the plurality of sub-domains and for each selected sub-domain (Seol, Col. 9 Ln. 1-7):
(a) in the phased array antenna system, applying the set of analog phase weights for that selected sub-domain (Seol, Col. 6 Ln. 10-13 & Col.8 Ln. 7-10);
(b) performing channel sounding with the terminal while that sub-domain is selected (Seol, Col. 9 Ln. 15-19); and
(c) receiving feedback from the terminal for that selected sub-domain (Seol, Col. 9 Ln. 15-19).
Either singularly or in combination, fail to anticipate or render the limitation "sub-dividing the spatial domain into a plurality of sub-domains, wherein the plurality of sub-domains collectively constitutes the spatial domain and each sub-domain of the plurality of sub-domains wherein the plurality of sub-domains collectively constitutes the spatial domain and each sub-domain of the plurality of sub-domains wherein the plurality of sub-domains collectively constitutes the spatial domain and each sub-domain of the plurality of sub-domains".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415